REASONS FOR ALLOWANCE
Claims 1-30 are allowed. Claims 23-30 are new. Claims 1, 9, 20 and 23 are the Independent claims. 
This application claims priority to provisional application 62/993122, filed 3/23/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The prior art of record fails to disclose or suggest features in the Proposed Amendment.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest the features recited in the Independent claims. Independent claims 1 and 23 describe receiving a user query as context parameters along with a natural language (NL) text document. A first knowledge domain mapping to a first ontology from a plurality of ontologies based on the query is determined. The ontologies map n-grams to a set of concepts. A first set of n-grams of the document are scored using a model based on relations of the set members with each other. Text sections of the document are selected using the scores. An initial set of n-grams of the n-grams are mapped to concepts in a different ontology that excludes the first. A set of related n-grams that are mapped to the concepts of the first knowledge domain are determined and used to generate a text summary of the document. 
Independent claim 9 describes obtaining a set of ontology graphs that include a first graph of a first domain value and a second graph of a second domain value that both connect via vertices for a set of graph edges.  A (NL) text document is obtained based on a user query comprising context parameters. The parameters are used to identify a second domain value from a set of domain category values. A first set of embedding vectors are determined using the first set of n-grams of the document. A first set of vertices of the first ontology graph based on the embedded vectors are retrieved while a second set of vertices are selected from the second ontology graph. The second set of vertices are adjacent to the first set of vertices via edges. A sequence of n-grams are generated based on the second set of vectors and vertices which is used to generate a summary. Independent claim 20 describes these features but includes use of an abstractive text summarization model to generate a sequence of n-grams based on the second set of vectors. These features provide an improvement in (NL) document retrieval and text summarization using relationships between ontology graphs.
Furthermore, the claimed feature would not have been obvious to a person of ordinary skill in the art at the time of the invention in view of the prior art of record. Because none of the cited references teach the features recited in the independent claims has described above. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on “Statements of Reasons for Allowance”.

CONCLUSION

References Cited
The art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Nauze et al. (U.S. Pub 2016/0132487) discloses “Lemma Mapping To Universal Ontologies In Computer Natural Language Processing”
Tremblay et al. (U.S. Pub 2015/0347375) discloses “Automated Quality Assurance Checks For Improving The Construction Of Natural Language Understanding Systems”
Rachevsky et al. (U.S. Pub 2015/0242387) discloses “Automated Text Annotation For Construction Of Natural Language Understanding Grammars”
Kiyota et al. (U.S. Pub 2011/0213796) discloses “Information Search System, Method, And Program, And Information Search Service Providing Method”
Tomkins et al. (U.S. 11,151,982) discloses “Cross-Context Natural Language Model Generation”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
9/6/2022